Case 2:19-cv-00550-SPC-NPM Document 40 Filed 07/07/20 Page 1 of 6 PageID 140




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



DOCKE AIRD and DAWNANN
MORELLA,

              Plaintiffs,

v.                                                      Case No. 2:19-cv-550-FtM-38NPM

DAS HOTELS LLC, SURESH SAM
PATEL and BINA PATEL
           Defendants.


                            REPORT AND RECOMMENDATION 1

       Before the Court is the Joint Motion for Approval of Settlement and Dismissal with

Prejudice (Doc. 39). Plaintiffs Docke Aird and Dawnann Morella together with Defendants

DAS Hotels, LLC, Suresh Patel, and Bina Patel request the Court approve the parties’

settlement of the Fair Labor Standards Act claims asserted in this case and dismiss this

matter with prejudice. After a careful review of the parties’ submissions and the Court file,

the Court recommends approval of the FLSA settlement and dismissal of this action with

prejudice.

                                    LEGAL STANDARD

       To avoid the risk that settlements of such claims without court approval may not

be enforceable, litigants often seek court approval of the settlement of their FLSA claims



1 Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the
services or products they provide, nor does it have any agreements with them. The Court
is also not responsible for a hyperlink’s availability and functionality, and a failed hyperlink
does not affect this document.
Case 2:19-cv-00550-SPC-NPM Document 40 Filed 07/07/20 Page 2 of 6 PageID 141




in conjunction with their stipulated dismissal of the case. And to obtain approval of

anything short of a full compensation agreement, courts in this Circuit generally require

the filing of the settlement agreement on the public docket for review. Any additional

terms, such as non-disparagement or confidentiality provisions, are generally approved

when they are for the benefit of the employee or in furtherance of the employee’s

interests. See Zdun v. Virtu Cathedral Associates, LLC, No. 3:17-cv-579-J-39PDB, 2018

WL 3761024, *3-4 (M.D. Fla. May 14, 2018).

      “If the parties are represented by competent counsel in an adversary context, the

settlement they reach will, almost by definition, be reasonable.” Dees v. Hydrady, Inc.,

706 F. Supp 2d 1227, 1241 (M.D. Fla. 2010). Nevertheless, when scrutinizing FLSA

settlements for fairness, courts generally evaluate:

             (1) the existence of fraud or collusion behind the settlement;
             (2) the complexity, expense, and likely duration of the
             litigation; (3) the stage of the proceedings and the amount of
             discovery completed; (4) the probability of plaintiff’s success
             on the merits; (5) the range of possible recovery; and (6) the
             opinions of the counsel.
Id.

                THE CLAIMS, DEFENSES, AND PROPOSED SETTLEMENT

      Defendants Patel own DAS Hotels, LLC, which operates a “Knights Inn.” (Doc. 39,

p. 1). Plaintiff Aird worked in maintenance as a handyman for Defendants from

approximately February 2018 through February 2019. (Id., pp. 1-2). And Plaintiff Morella

worked as a housekeeper for Defendants from approximately January 2018 through

January 2019. (Id., p. 2). The parties agree there are bona fide disputes as to whether

Plaintiffs are entitled to recover minimum and overtime wages. Specifically, Plaintiffs

allege Defendants provided them housing accommodations to perform work for



                                            2
Case 2:19-cv-00550-SPC-NPM Document 40 Filed 07/07/20 Page 3 of 6 PageID 142




Defendants and Defendants required them periodically to remit some or all of their

paychecks to Defendants in order to compensate Defendants for the rent. (Id.).

Defendants claim Plaintiffs still owe them for back rent. (Id.). Indeed, when filing its

Answer, Defendant DAS included a counterclaim alleging Plaintiffs owed unpaid rents.

(Id.). DAS later voluntarily dismissed its counterclaim without prejudice, but continues to

maintain it is owed back rent. (Id., pp. 2-3). Defendants emphatically deny any

wrongdoing. (Id., pp. 3-4).

       Evaluating the proposed settlement for fairness and reasonableness, the Court

first notes that counsel for both sides find benefit to a settlement rather than protracted

litigation. (Id., p. 7). The parties believe approval of the settlement agreement is in their

best interests “given the disputed issues and the risks, time requirements, and unknown

case duration inherent to litigation.” Kleekamp v. Home Performance All., Inc., No. 2:17-

cv-660, 2018 WL 2986687, *1 (M.D. Fla. June 6, 2018), report and recommendation

adopted, 2018 WL 2970982 (M.D. Fla. June 13, 2018). There is no indication of any fraud

or collusion. Rather, the settlement agreement results from arms’ length negotiations

between well informed and experienced counsel and a mediation session before an

experienced mediator in wage and hour claims. Mediation came on the heels of discovery

that included the exchange of pertinent records, and the parties agreed to settle to avoid

additional expense and minimize future risk in proving their claims and defenses. (Doc.

39, p. 9).

       Monetary Terms

       After an investigation and exchange of information, the parties agreed to the

following terms: (1) Plaintiff Aird will receive $10,000.00 in unpaid wages and $2,000.00



                                             3
Case 2:19-cv-00550-SPC-NPM Document 40 Filed 07/07/20 Page 4 of 6 PageID 143




in liquidated damages; and (2) Plaintiff Morella will receive $4,000.00 in unpaid wages

and $2,000.00 in liquidated damages. (Doc. 39, pp. 6-7). On balance, the unpaid-wage

terms appear fair and reasonable considering the range of possible recovery and the

probability of Plaintiffs’ success on the merits. The Court scrutinizes the liquidated

damages awards more closely.

       Pursuant to 29 U.S.C. § 216(b), “[a]ny employer who violated the provisions of . .

. section 207 of this title shall be liable to the employee or employees affected in the

amount of . . . their unpaid overtime compensation . . . and in an additional equal amount

as liquidated damages.” Thus, Plaintiffs may claim an amount equal to their unpaid wages

as liquidated damages. But instead, each Plaintiff claims only $2,000.00 in liquidated

damages.

       A court may – in its discretion – reduce or deny liquidated damages if the employer

shows to the satisfaction of the court that the act or omission of failing to pay appropriate

wages was in good faith and that the employer had a good faith belief that the act or

omission was not in violation of the FLSA. Morgan v. Family Dollar Stores, Inc., 551 F.3d

1233, 1282 (11th Cir. 2008). Here, Defendants assert that when retaining some or all of

Plaintiffs’ paychecks, these amounts were applied to Plaintiffs’ unpaid rent balance and

Defendants have records to support these allegations. (Doc. 39, n.4). Based on the record

and the parties’ agreement, the Court finds a reduction of the liquidated damages to be

appropriate.

       Non-Monetary Terms

       The Settlement Agreement includes a mutual release of claims. (Doc. 39-1, pp. 2-

3). Courts have approved non-monetary terms in FLSA settlement agreements when they



                                             4
Case 2:19-cv-00550-SPC-NPM Document 40 Filed 07/07/20 Page 5 of 6 PageID 144




are reciprocal or provide mutual benefits to both sides. Bell v. James C. Hall, Inc., No.

6:16-cv-218-Orl-41TBS, 2016 WL 5339706, *3 (M.D. Fla. Aug. 16, 2016), report and

recommendation adopted, No. 6:16-cv-218-Orl-41TBS, 2016 WL 5146318, *1 (M.D. Fla.

Sept. 21, 2016); Buntin v. Square Foot Mgmt. Co., LLC, No. 6:14-CV-1394-ORL-37, 2015

WL 3407866, *3 (M.D. Fla. May 27, 2015). Here, the parties’ general releases are mutual.

(Doc. 39-1, pp. 2-3). The Court therefore finds the mutual general-release terms to be fair

and reasonable.

       Attorney’s Fees and Costs

       The proposed settlement includes an agreement that Defendants pay $12,000.00

to Plaintiffs’ counsel for fees and costs. (Doc. 39-1, p. 2). The parties represent this term

was negotiated separately, and without regard to the amount paid to Plaintiffs. (Doc. 39,

p. 5). This aspect of the settlement also appears fair and reasonable. See Bonetti v.

Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. Aug. 4, 2009).

                                          CONCLUSION

       For the foregoing reasons, the Court finds the settlement of the FLSA claims (Doc.

39-1) to be a fair and reasonable resolution of a bona fide dispute.

       Accordingly, it is respectfully RECOMMENDED:

       (1)    The settlement agreement and full and final release of claims (Doc. 39-1)

              be approved by the Court as a fair and reasonable resolution of a bona fide

              dispute of the parties’ FLSA claims.

       (2)    The Joint Motion for Approval of Settlement and Dismissal with Prejudice

              (Doc. 39) be GRANTED.




                                             5
Case 2:19-cv-00550-SPC-NPM Document 40 Filed 07/07/20 Page 6 of 6 PageID 145




      (3)    And the Clerk of Court be directed to dismiss this action with prejudice,

             terminate all pending motions, and close the file.

      Respectfully recommended in Chambers in Fort. Myers, Florida on July 7, 2020.




                                 NOTICE TO PARTIES

      A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual

finding or legal conclusion the district judge adopts from the Report and

Recommendation. See 11th Cir. R. 3-1. To expedite resolution, parties may file a joint

notice waiving the 14-day objection period.




                                            6
